Argued March 21, 1932.
This appeal raises the question of the sufficiency of an affidavit of defense in an action of assumpsit to recover the proceeds of a life insurance policy. Plaintiff is the beneficiary originally named in the policy and defendant the assignee to whom the proceeds were paid upon the death of the insured. Subsequent to the assignment the assignee paid the premiums as they fell due until the death of the insured. Plaintiff's motion for judgment for want of a sufficient affidavit of defense rested chiefly upon the ground that there was no insurable interest in the assignee. After argument the lower court refused the motion.
Upon careful scrutiny of the pleadings and consideration of the questions involved, we are of opinion this is not such a clear case as to warrant judgment for want of a sufficient affidavit of defense. Several important and involved questions of law have been raised, and where the outcome is doubtful or it is essential that there be a broad inquiry into the facts, our rule is well established that the refusal to give judgment on the pleadings will not be disturbed: Leiby v. Lutz, 224 Pa. 377.
The order of the lower court is affirmed, and the record remanded with a procedendo. *Page 187